DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on 9/7/2021 and 12/21/2021 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6, 16, and 18 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 6, lines 2-4, “a processing interface connected via 10a signal transmission channel to an incremental encoder and/or an analog sensor” renders claim 6 indefinite because it is unclear whether infringement of the claim requires that a processing interface be connected via a signal transmission channel to both or only one of an incremental encoder and an analog sensor.  For the purpose of examination, and based on a broadest reasonable interpretation in view of the specification, lines 2-4 are interpreted as “a processing interface connected via 10a signal transmission channel to an incremental encoder or an analog sensor.”
In claim 16, lines 2-4, “a processing interface connected via 10a signal transmission channel to an incremental encoder and/or an analog sensor” renders claim 16 indefinite because it is unclear whether infringement of the claim requires that a processing interface be connected via a signal transmission channel to both or only one of an incremental encoder and an analog sensor.  For the purpose of examination, and based on a broadest reasonable interpretation in view of the specification, lines 2-4 are interpreted as “a processing interface connected via 10a signal transmission channel to an incremental encoder or an analog sensor.”
In claim 18, lines 3-11, “selecting, as the result value, a first measured value after, or a last measured value before, a sector change; forming, as the result value, an average value of all measured values within a sector; and/or calculating, as the result value, a virtual measured value in relation to an angular position in a center of a current sector from at least two measured values within 35the current sector” renders claim 18 indefinite because it is unclear whether infringement of the recited method claim requires all three or only one of “selecting, as the result value, a first measured value after, or a last measured value before, a sector change,” “forming, as the result value, an average value of all measured values within a sector” and “calculating, as the result value, a virtual measured value in relation to an angular position in a center of a current sector from at least two measured values within 35the current sector.”  For the purpose of examination, and based on a broadest reasonable interpretation in view of the specification, lines 3-11 are interpreted as “selecting, as the result value, a first measured value after, or a last measured value before, a sector change; forming, as the result value, an average value of all measured values within a sector; or calculating, as the result value, a virtual measured value in relation to an angular position in a center of a current sector from at least two measured values within 35the current sector.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Colling (US 2010/0063775 A1) in view of Hala (US 6,026,348).

As to claim 1, Colling teaches “[a] device for processing rotation-dependent measured values (FIG. 1 test apparatus 1), comprising: 
a data converter (FIG. 1 data processing system 11);” 5and 
“an output interface (FIG. 1 output device 10); 
wherein the data converter is adapted to receive, at” “a measuring interval, series of measured values that are a function of rotation of a shaft ([0010] data collection system 9 provides sensor signals from sensors including forces and angular velocity sensors and angle encoders; [0012] sensor 6c measures angular position of shaft 5 or crankshaft 17 and sensors 6a and 6b monitor torque), at 10least one measured value including an angle value that indicates an angular position of the shaft ([0012] sensor 6c measures angular position of shaft 5 or crankshaft 17); 
wherein the data converter is adapted to subdivide a rotation of the shaft into a plurality of sectors ([0014] data processing system determines dependent measurement values at predetermined intervals of independent variable values; [0010] independent variable may be rotation angle), to allocate received measured values to a sector using an angle value as a 15reference angle value ([0014] data processing system determines dependent measurement values at predetermined intervals of independent variable values), and,” “to ascertain for each series of measured values exactly one result value for each sector ([0014] data processing system determines at predetermined interval whether or not the measured value corresponding to maximum/minimum based on the interval falls within the envelope; FIG. 2, [0018]-[0019]); and 
wherein the data converter is adapted to output the result values to the output interface (FIG. 1 data processing system 11 provides output to output device 10; [0014]).”
Colling does not appear to expressly disclose a “a sequencing control” or that the data converter is adapted to receive, at “constant time intervals of” a measuring interval, series of measured values that are a function of rotation of a shaft, or wherein the data converter is adapted to … “per rotation of the shaft,” to ascertain for each series of measured values exactly one result value for each sector.
Hala teaches an apparatus and method for compressing measurement data correlative to machine status that includes a sequencing control (FIG. 1 sampling control means 44, col. 10, lines 41-48 and 54-62), receiving series of measured values at constant time intervals of a measuring interval (col. 10, lines 39-52; col. 11, lines 30-48), and ascertaining measurement result values “per rotation of the shaft” (col. 11, lines 39-48 disclosing that the measurement sampling is performed in increments within a revolution).
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Hala’s teaching of using sequencing control such that the series of measured values are received at constant time intervals, and ascertaining measurement result values per shaft rotation/revolution with the apparatus disclosed by Colling such that Colling’s test apparatus 1 incorporates sequencing control between sensors 6A-6C and data processing system 11 resulting in receiving regularized/constant measurement series, and further to implement rotation based measurement value ascertainment.  The motivation would have been to increase correlative sensor signal analysis control particularly for measurements such as vibration measurements that are positionally dependent (angular position and therefore time dependent for a given shaft speed) over a rotation of the target shaft-drive mechanism being monitored.
As to claim 2, the combination of Colling and Hala teaches “[t]he device according to claim 1, further comprising at least one measuring system (Colling: FIG. 1 test apparatus includes cooperative measurement components; Hala: FIG. 1 system 10 includes cooperative measurement components) including an interface (Hala: FIG. 1 interface (depicted as a line) between sampling means 30 and input communication link 46), a transmission channel (Hala: FIG. 1 input communication link 46), and a measuring device (Colling: FIG. 1 sensors 6A-6C in combination with data collection system 9; Hala: FIG. 1 vibration sensor 22 and phase sensor 24 in combination with sampling means 30), the measuring system adapted to generate and output at least one measured 25value in response to arrival of a measuring pulse supplied to the measuring system in the time intervals of the measuring interval (Hala: col. 10, lines 41-48 and 54-62).”  

As to claim 3, the combination of Colling and Hala teaches “[t]he device according to claim 2, wherein the measuring 30system is adapted to output at least one measured value to the data converter (Colling: FIG. 1 data collection system 9 output coupled to data processing system 11 input; [0010]).”  

As to claim 4, the combination of Colling and Hala teaches “[t]he device according to claim 2, wherein the measuring system is adapted to output at least one measured value to a 35processing unit (Hala: FIG. 1 vibration sensor 22 output coupled to sampling means 30 input, col. 9, lines 22-26), the processing unit being adapted to 20calculate, from the measured value, an intermediate value (Hala: col. 10, lines 48-53) and to output the intermediate value to the data converter (Hala: FIG. 1 sampling means 30 outputs values to processor 42 (equivalent to Colling data processing system 11)).”  

As to claim 5, the combination of Colling and Hala teaches “[t]he device according to claim 2, wherein at least one 5measuring system includes a data interface (Hala: FIG. 1 interface from sampling means 30 to processor 42) connected via a data transmission channel (Hala: FIG. 1 input communication link 46) to a digital measuring device (Hala: FIG. 1 vibration sensor 22 in combination with sampling means 30; col. 10, lines 48-53).” 

As to claim 6, the combination of Colling and Hala teaches “[t]he device according to claim 2, wherein at least one measuring system includes a processing interface connected via 10a signal transmission channel to an incremental encoder (Colling: FIG. 1 data collection system 9 and data processing system 11 connected to sensor 6C; [0010] sensors may include a rotation angle encoder) and/or an analog sensor (Hala: FIG. 1 processor 42 and sampling means 30 connected to vibration sensor 22; col. 10, lines 48-53).” 

As to claim 8, the combination of Colling and Hala teaches “[t]he device according to claim 2, wherein the sequencing control is adapted to generate the measuring pulse 20and to supply the measuring pulse to the measuring system (Hala: col. 10, lines 41-48 and 54-62).”  

As to claim 9, the combination of Colling and Hala teaches “[t]he device according to claim 1, wherein the measured values include time-based measured values (Colling: [0010]).”
25
As to claim 10, Colling teaches “[a] device for processing rotation-dependent measured values (FIG. 1 test apparatus 1), comprising: 
a data converter (FIG. 1 data processing system 11) adapted to receive, at” “a measuring interval, series of measured values that are a function of rotation of a shaft ([0010] data collection system 9 provides sensor signals from sensors including forces and angular velocity sensors and angle encoders; [0012] sensor 6c measures angular position of shaft 5 or crankshaft 17 and sensors 6a and 6b monitor torque), at least one 30measured value including an angle value that indicates an angular position of the shaft ([0012] sensor 6c measures angular position of shaft 5 or crankshaft 17); 
wherein the data converter is adapted to subdivide a rotation of the shaft into a plurality of sectors ([0014] data processing system determines dependent measurement values at predetermined intervals of independent variable values; [0010] independent variable may be rotation angle), to allocate received measured values to a sector using an angle value as a 35reference angle value ([0014] data processing system determines dependent measurement values at predetermined intervals of independent variable values), and,” “to 21ascertain for each series of measured values exactly one result value for each sector ([0014] data processing system determines at predetermined interval whether or not the measured value corresponding to maximum/minimum falls within the envelope; FIG. 2, [0018]-[0019]); and 
wherein the data converter is adapted to output the result values to an output interface (FIG. 1 data processing system 11 provides output to output device 10; [0014]).” 
Colling does not appear to expressly disclose that the data converter is adapted to receive, at “constant time intervals of” a measuring interval, series of measured values that are a function of rotation of a shaft, or wherein the data converter is adapted to … “per rotation of the shaft,” to ascertain for each series of measured values exactly one result value for each sector.
Hala teaches an apparatus and method for compressing measurement data correlative to machine status that includes receiving series of measured values at constant time intervals of a measuring interval (col. 10, lines 39-52; col. 11, lines 30-48), and ascertaining measurement result values “per rotation of the shaft” (col. 11, lines 39-48 disclosing that the measurement sampling is performed in increments within a revolution).
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Hala’s teaching of receiving series of measured values at constant time intervals, and ascertaining measurement result values per shaft rotation/revolution with the apparatus disclosed by Colling such that Colling’s test apparatus 1 incorporates sequencing control between sensors 6A-6C and data processing system 11 resulting in receiving measurement series at regularized/constant time intervals, and further to implement rotation based measurement value ascertainment.  The motivation would have been to increase correlative sensor signal analysis control particularly for measurements such as vibration measurements that are positionally dependent (angular position and therefore time dependent for a given shaft speed) over a rotation of the target shaft-drive mechanism being monitored.

As to claim 11, Colling teaches “[a] method for processing rotation-dependent measured values utilizing a device (FIG. 1 method implemented by test apparatus 1) that includes a data converter (FIG. 1 data processing system 11),” “and an output interface (FIG. 1 output device 10), comprising: 
conveying, to the data converter at”10 “a measuring interval, series of measured values that are a function of rotation of a shaft ([0010] data collection system 9 provides sensor signals from sensors including forces and angular velocity sensors and angle encoders; [0012] sensor 6c measures angular position of shaft 5 or crankshaft 17 and sensors 6a and 6b monitor torque), at least one measured value including an angle value that indicates an angular position of the shaft ([0012] sensor 6c measures angular position of shaft 5 or crankshaft 17); 
subdividing, in the data converter, a rotation of the 15shaft into a plurality of sectors ([0014] data processing system determines dependent measurement values at predetermined intervals of independent variable values; [0010] independent variable may be rotation angle); 
allocating, by the data converter, received measured values to a sector using an angle value as a reference angle value ([0014] data processing system determines dependent measurement values at predetermined intervals of independent variable values); 
ascertaining, by the data converter,”20 “for each series of measured values exactly one result value for each sector ([0014] data processing system determines at predetermined interval whether or not the measured value corresponding to maximum/minimum falls within the envelope; FIG. 2, [0018]-[0019]); and 
outputting the result values to the output interface (FIG. 1 data processing system 11 provides output to output device 10; [0014]).”   
Colling does not appear to expressly disclose a “a sequencing control” or conveying, to the data converter at “constant time intervals of” a measuring interval, series of measured values that are a function of rotation of a shaft, or ascertaining, by the data converter, “per rotation of the shaft,” for each series of measured values exactly one result value for each sector.
Hala teaches an apparatus and method for compressing measurement data correlative to machine status that includes a sequencing control (FIG. 1 sampling control means 44, col. 10, lines 41-48 and 54-62), receiving series of measured values at constant time intervals of a measuring interval (col. 10, lines 39-52; col. 11, lines 30-48), and ascertaining measurement result values “per rotation of the shaft” (col. 11, lines 39-48 disclosing that the measurement sampling is performed in increments within a revolution).
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Hala’s teaching of using sequencing control such that the series of measured values are received at constant time intervals, and ascertaining measurement result values per shaft rotation/revolution with the apparatus disclosed by Colling such that Colling’s test apparatus 1 incorporates sequencing control between sensors 6A-6C and data processing system 11 resulting in receiving regularized/constant measurement series, and further to implement rotation based measurement value ascertainment.  The motivation would have been to increase correlative sensor signal analysis control particularly for measurements such as vibration measurements that are positionally dependent (angular position and therefore time dependent for a given shaft speed) over a rotation of the target shaft-drive mechanism being monitored.

As to claim 12, the combination of Colling and Hala teaches “[t]he method according to claim 11, wherein the device 25includes at least one measuring system (Colling: FIG. 1 test apparatus includes cooperative measurement components; Hala: FIG. 1 system 10 includes cooperative measurement components) having an interface (Hala: FIG. 1 interface (depicted as a line) between sampling means 30 and input communication link 46), a transmission channel (Hala: FIG. 1 input communication link 46), and a measuring device (Colling: FIG. 1 sensors 6A-6C in combination with data collection system 9; Hala: FIG. 1 vibration sensor 22 and phase sensor 24 in combination with sampling means 30), the method further comprising: 
conveying measuring pulses to the measuring system at the time intervals of the measuring interval (Hala: col. 10, lines 41-48 and 54-62); and 
30in response to an arrival of a measuring pulse at the measuring system, generating and outputting, by the measuring system, at least one measured value (Hala: col. 10, lines 41-48 and 54-62).”  

As to claim 13, the combination of Colling and Hala teaches “[t]he method according to claim 12, wherein the measuring system outputs at least one measured value to the data converter (Colling: FIG. 1 data collection system 9 output coupled to data processing system 11 input; [0010]).” 
5
As to claim 14, the combination of Colling and Hala teaches “[t]he method according to claim 12, wherein the measuring system outputs at least one measured value to a processing unit (Hala: FIG. 1 vibration sensor 22 output coupled to sampling means 30 input, col. 9, lines 22-26), and the processing unit calculates, from the at least one measured value, an intermediate value (Hala: col. 10, lines 48-53) and outputs the intermediate value to the data converter (Hala: FIG. 1 sampling means 30 outputs values to processor 42 (equivalent to Colling data processing system 11)).”  

As to claim 15, the combination of Colling and Hala teaches “[t]he method according to claim 12, wherein at least one measuring system includes a data interface (Hala: FIG. 1 interface from sampling means 30 to processor 42) connected via a data transmission channel (Hala: FIG. 1 input communication link 46) to a digital measuring device (Hala: FIG. 1 vibration sensor 22 in combination with sampling means 30; col. 10, lines 48-53).”  
15
As to claim 16, the combination of Colling and Hala teaches “[t]he method according to claim 12, wherein at least one measuring system includes a processing interface connected via a signal transmission channel to an incremental encoder (Colling: FIG. 1 data collection system 9 and data processing system 11 connected to sensor 6C; [0010] sensors may include a rotation angle encoder) and/or an analog sensor (Hala: FIG. 1 processor 42 and sampling means 30 connected to vibration sensor 22; col. 10, lines 48-53).”  
25
As to claim 18, the combination of Colling and Hala teaches “[t]he method according to claim 11, wherein the allocating of the measured values includes: 
selecting, as the result value, a first measured value after, or a last measured value before, a sector change (Colling: [0014] data processing system determines measured values corresponding to predetermined intervals (each allocated measured value would consequently define a boundary between intervals)); 
30forming, as the result value, an average value of all measured values within a sector; and/or 
calculating, as the result value, a virtual measured value in relation to an angular position in a center of a current sector from at least two measured values within 35the current sector.”  

As to claim 19, the combination of Colling and Hala teaches “[t]he method according to claim 12, further comprising: 
generating the measuring pulses by the sequencing control (Hala: col. 10, lines 41-48 and 54-62); and 
supplying the measuring pulses by the sequencing control 5to the measuring system (Hala: col. 10, lines 41-48 and 54-62).”  

As to claim 20, the combination of Colling and Hala teaches “[t]he method according to claim 11, wherein the measured values include time-based measured values (Colling: [0010]).”

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Colling in view of Hala as applied to claims 2 and 12 above, and further in view of Hermary (US 2003/0179104 A1).

As to claim 7, the combination of Colling and Hala teaches “[t]he device according to claim 2,” but does not expressly teach “wherein at least one measuring system includes a bus interface connected via a data 15transmission channel to at least two digital measuring devices.”
Hermary teaches a sensor concentrating system that includes a bus interface connected via a data transmission channel to at least two digital measuring devices ([0008] series of parameter-sensing devices bussed together).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have applied bussed connection of multiple sensors as disclosed by Hermary to the device disclosed by the combination of Colling and Hala such that, for example, the sensors 6A-6C disclosed by Colling can be configured in a multi-node bus connection.  The motivation would have been to more efficiently coordinate measurement data transfer to and from the sensors by using a common bus topology and communication protocol.
20
As to claim 17, the combination of Colling and Hala teaches “[t]he method according to claim 12,” but does not expressly teach “wherein at least one measuring system includes a bus interface connected via a data 15transmission channel to at least two digital measuring devices.”
Hermary teaches a sensor concentrating system that includes a bus interface connected via a data transmission channel to at least two digital measuring devices ([0008] series of parameter-sensing devices bussed together).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have applied bussed connection of multiple sensors as disclosed by Hermary to the device disclosed by the combination of Colling and Hala such that, for example, the sensors 6A-6C disclosed by Colling can be configured in a multi-node bus connection.  The motivation would have been to more efficiently coordinate measurement data transfer to and from the sensors by using a common bus topology and communication protocol.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W BACA whose telephone number is (571)272-2507. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro V Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.B./Examiner, Art Unit 2863               


/SON T LE/Primary Examiner, Art Unit 2863